IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
HARRISON COMPANY, L.L.C. §
§
Plaintiff, §
§

v. : Civil Action No. 3219-ev-01057
A-Z WHOLESALERS, INC., and §
BARKAT G. ALI §
§
Defendants. §

WAIVER OF SERVICE OF SUMMONS
TO:. David L. Swanson, Counsel for Plaintiff Harrison Company, L.L.C.

I acknowledge receipt of your request that I waive service of a summons in the action stated
above, which was filed in the United States District Court for the Northern District of Texas. I
have also received a copy of the Complaint in the action, two copies of this Instrument, and a
means by which I can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in
this lawsuit by not requiring that A-Z Wholesalers, Inc. and Barkat G. Ali (collectively,
Defendants”), my clients, be served with judicial process in the manner provided by Rule 4.

Defendants will retain all defenses or objections to the lawsuit or to the jurisdiction or
venue of the Court except for objections based on a defect in the summons or in the service of the
summons.

I understand that a judgment may be entered against Defendants if an answer or motion
under Rule 12 is not served upon you within 60 days after the date the request was sent, which was
May 15, 2019.

23,2014 au-k. Koy

Date Sign,

 

Lars L. Berg
Counsel for Defendants A-Z Wholesalers, Inc. and Barkat G. ALi
Duty to Avoid Unnecessary Costs of Service of Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in
saving costs of service of the summons and complaint. A defendant located in the United States
who after being notified of an action and asked by a plaintiff located in the United States to waive
service of a summons, fails to do so will be required to bear the cost of such service unless good
cause be shown for its failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is
unfounded or that the action has been brought in an improper place or in a court that lacks
jurisdiction over the subject matter of the action or over its person or property. A party who waives
service of the summons retains all defenses and objections (except any relating to the summons or
to the service of the summons), and may later object to the jurisdiction of the Court or to the place
where the action has been brought.

A defendant who waives service must within the time specified on the waiver form serve
on the plaintiff's attorney (or unrepresented plaintiff) a response to the complaint and must also
file a signed copy of the response with the Court. If the answer or motion is not served within this
time, a default judgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for
waiver of service was received.
